Citation Nr: 0023712	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  96-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
Hepatitis C.  

2.  Entitlement to an initial compensable evaluation for 
prostatitis.

3.  Entitlement to an initial compensable evaluation for a 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from February 1964 to February 
1994.  

This appeal arose from a January 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) in which service connection for 
Hepatitis C, prostatitis and a hearing loss disability was 
granted and assigned noncompensable evaluations.  

The VA examined the veteran in October 1994, however an 
audiological evaluation was not done.  A compensation and 
pension examination was performed in the Kingdom of Saudi 
Arabia in June 1997, but an audiological evaluation was not 
done and the examination report did not address the rating 
criteria for the veteran's service connected disabilities of 
Hepatitis C and prostatitis.  In a letter dated October 1997 
the veteran wrote that he would no longer be able to work in 
Saudi Arabia after 31 December 1997.  His address of record 
with the VA was 3165 Boxwood Drive, Birmingham, Alabama, 
35216.  The veteran was scheduled for an audiological 
evaluation in at the Birmingham, Alabama VA Hospital January 
2000 but failed to report.  

In his November 1995 Substantive Appeal the veteran wrote 
that he was hospitalized in Riyadh, Kingdom of Saudi Arabia, 
June 1995 for chronic prostatitis and October 1995 for a 
small bowel obstruction problem.  These hospitalization 
records are not in the claims folder.  There is no indication 
that the RO attempted to obtain these records or notified the 
veteran to submit these records.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination, which provides an adequate basis 
upon which to determine entitlement to the benefit, sought 
and the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for Hepatitis C 
and prostatitis since March 1993.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded an 
audiological examination, and other 
specialty examinations, to determine the 
current nature and degree of severity of 
the service-connected hearing loss, 
Hepatitis C and prostatitis.  All 
indicated special studies deemed 
necessary should be accomplished, 
including fetoprotein and liver 
ultrasound testing, should be conducted.  

a.  The examiner is requested to 
identify all residuals attributable 
to the veteran's service-connected 
hepatitis, type C.  The examiner 
should also state whether there is 
liver damage with gastrointestinal 
disturbance; necessitating dietary 
restriction or other therapeutic 
measures; with associated fatigue, 
anxiety, and mental depression; or 
with episodes of disabling symptoms 
requiring rest therapy.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 
(1999).  Any indications that the 
veteran's complaints of 
symptomatology are not in accord 
with physical findings on the 
examination should be specifically 
addressed and discussed in the 
examination report.  The examiner 
must provide a comprehensive report 
including complete rationales for 
all conclusions reached. 

b.  The examiner must provide a 
thorough description of the 
veteran's leakage, as well as 
diurnal and nocturnal urinary 
frequency patterns.  The examiner 
must also render an opinion 
concerning the effect of these 
patterns on the veteran's ability to 
procure and maintain employment.  In 
addition, the examiner should 
reconcile the veteran's complaints 
regarding the service-connected 
disability at issue with the 
objective findings and criteria of 
38 C.F.R. § 4115b Diagnostic Code 
7527 (rated as voiding dysfunction 
or urinary tract infection, 
whichever is predominant) (1999).  A 
copy of 38 C.F.R. § 4.115a (1999), 
the rating criteria for urinary 
tract infection, voiding 
dysfunction, urinary leakage, 
urinary frequency, and obstructed 
voiding should be provided to the 
examiner in order for the examiner 
to address the rating criteria in 
the examination report.  

3.  In representing the VA before the 
Court of Appeals for Veterans Claims, the 
General Counsel of the VA has noted that 
the RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when the veteran without 
good cause fails to report for 
examination, his original claim for 
service connection will be decided upon 
the evidence then of record and his claim 
for increased disability compensation 
will be denied.  However, the Secretary 
of the VA must show a lack of good cause 
for failing to report.  Further, the VA 
has a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  
Reference was made to the Veterans 
Benefits Administration's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, 
paragraph 28.09(b) (3).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

